United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-504
Issued: September 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 22, 2010 appellant filed a timely appeal from a June 25, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied her request for
reconsideration because it was untimely filed and did not establish clear evidence of error. As
there is no merit decision within one year of the filing of this appeal, the Board lacks jurisdiction
to review the merits of appellant’s claim.1 Pursuant to the Federal Employees’ Compensation
Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal her attorney asserts that OWCP erred in its denial.
1

20 C.F.R. § 501.2(c).

2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 21, 2007 appellant, then a 65-year-old former supply clerk, filed an
occupational disease claim alleging that constant use of typewriters and computers caused an
inability to use her right hand for more than two to three minutes and that she had severe pain in
her shoulder, neck and right arm. She first became aware of the condition in May 1990,3 and an
employing establishment human resource specialist advised that the date of last exposure was on
October 1, 1993, when she retired.4
By letter dated February 15, 2008, OWCP informed appellant of the evidence needed to
find that her claim was timely filed. In a statement dated November 1, 2007, appellant advised
that she first became aware that she had fibromyalgia and myofascial pain syndrome on
August 25, 1993, and indicated that she was also filing a claim for carpal tunnel syndrome. She
submitted evidence regarding her work history and statements regarding her previous claim. In a
March 26, 1993 report, Dr. Robert B. Hansen, an attending Board-certified neurologist who
specializes in pain medicine, noted appellant’s report that for the past year she had numbness in
her hands which she thought could be carpal tunnel syndrome. He noted mild neurologic
findings on examination, suggestive of median neuropathy at the wrist, with no loss of strength.
In additional reports dated from February 28, 1994 to October 17, 2002, Dr. Hansen advised that
he began treating appellant in 1993 for widespread myofascial pain consistent with a
fibromyalgia syndrome.5 In a November 28, 2007 report, Dr. Hossan Hassan, Board-certified in
family medicine, advised that appellant suffered from headaches and widespread myofascial pain
felt to be consistent with a fibromyalgia syndrome. He opined that she was totally disabled due
to her chronic pain syndrome.
By decision dated March 18, 2008, OWCP denied the claim finding that it was untimely
filed. It noted that she could not bypass the appeal process by filing almost identical claims for
similar conditions and only making changes in the date of injury.

3

Appellant did not indicate when she first realized the claimed conditions were aggravated by her employment.
A notification of personnel action stated that appellant resigned for personal reasons.
4

In a similar claim, adjudicated under file number xxxxxx122, appellant filed an occupational disease claim on
May 19, 1996, alleging that she sustained severe pain in her shoulders neck and right arm and was unable to use her
right hand for more than two to three minutes due to constant use of computers and typewriters at work. In
decisions dated November 12, 1996 and March 28, 1997, OWCP denied her claim for fibromyalgia and myofascial
pain, and in a July 14, 1997 decision denied her request for reconsideration. By decision dated August 25, 1999,
Docket No. 97-2798, the Board affirmed these decisions. On March 25, 2000 the Board denied appellant’s petition
for reconsideration. In October 7, 2004 and April 7, 2006 decisions, OWCP denied appellant’s reconsideration
requests on the grounds that they were untimely filed and failed to present clear evidence of error. By decision
dated May 18, 2007, Docket No. 06-1849, the Board affirmed the April 7, 2006 decision. The law and the facts of
the previous Board decisions and orders are incorporated herein by reference.
5

Appellant also submitted a number of reports that contained no signature or an incomplete signature. These
included a July 7, 1993 employing establishment clinic note noting left wrist complaints with a diagnosis of rule-out
carpal tunnel syndrome, and a July 10, 1996 report noting that appellant’s had worsening of bilateral wrist weakness
and pain and negative Phalen’s and Tinel’s signs on physical examination. Both reports were incomplete and were
not signed.

2

On July 23, 2008 appellant requested reconsideration, stating that she was in pain every
day. In a nonmerit decision dated August 15, 2008, OWCP denied appellant’s reconsideration
request. On February 25, 2009 appellant requested reconsideration and submitted evidence
previously of record. On April 2, 2009 OWCP denied her reconsideration request.
Appellant again requested reconsideration on October 6, 2009 and asserted that her claim
was timely filed and that employment activities caused her condition. She again indicated that
she was also filing a claim for carpal tunnel syndrome. Appellant noted that her neck and
shoulders began hurting in 1992 and that her wrists became painful and swollen in 1993.
By decision dated June 25, 2010, OWCP denied appellant’s reconsideration request on
the grounds that it was untimely filed and that she failed to establish clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.6
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.7
Its procedures state that it will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation set forth under section 10.607 of its regulations,8 if the claimant’s
application for review shows “clear evidence of error” on the part of OWCP. In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.10

6

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

7

Cresenciano Martinez, 51 ECAB 322 (2000).

8

20 C.F.R. § 10.607.

9

Alberta Dukes, 56 ECAB 247 (2005).

10

Robert G. Burns, 57 ECAB 657 (2006).

3

OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.12
ANALYSIS
The Board finds that as, more than one year had elapsed from the date of issuance of the
merit decision in this case on March 18, 2008, appellant’s request for reconsideration on
October 6, 2009, was untimely filed.13 Consequently, appellant must demonstrate clear evidence
of error by OWCP in denying her claim for FECA benefits.14
The Board finds that appellant failed to establish clear evidence that the March 18, 2008
decision of OWCP was in error. The merit issue in this case is whether she timely filed her
claim on November 21, 2007. While appellant asserted that her claim was timely filed, the
evidence in both this case record and her previous claim,15 establishes that she was aware that
her claimed conditions could be employment-related no later than the date she resigned, on
October 10, 1993. The instant claim is essentially a duplicate of the claim filed by her on
May 19, 1996.16 The denial of that claim was affirmed by the Board in its August 25, 1999 and
May 18, 2007 decisions.17 As to appellant’s current claim for carpal tunnel syndrome, in a report
dated March 26, 1993, Dr. Hansen noted her complaints of hand numbness which she thought
could be related to carpal tunnel syndrome, and the record does not contain a medical report in
which a physician diagnosed carpal tunnel syndrome. Appellant submitted no evidence with her
October 6, 2009 reconsideration request to establish that her November 21, 2007 claim was
timely filed.
The term “clear evidence of error” is intended to represent a difficult standard, and the
argument provided here is not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error.18 As the evidence and argument
submitted are of insufficient probative value to shift the weight in favor of appellant and raise a
11

James R. Mirra, 56 ECAB 738 (2005).

12

Nancy Marcano, 50 ECAB 110 (1998).

13

Supra note 6.

14

20 C.F.R. § 10.607(b).

15

Supra note 4

16

Id.

17

Id.

18

Robert G. Burns, supra note 10.

4

substantial question as to the correctness of the March 18, 2008 OWCP decision, she has not
established that OWCP committed error by its June 25, 2010 decision.19 The Board therefore
finds that in accordance with its internal guidelines and with Board precedent, OWCP properly
performed a limited review of the argument submitted by appellant with her October 6, 2009
reconsideration request to ascertain whether it demonstrated clear evidence of error in the
March 18, 2008 decision and correctly determined that it did not, and thus denied her untimely
request for a merit reconsideration on that basis.20
CONCLUSION
The Board finds that, as appellant’s October 6, 2009 reconsideration request was not
timely filed and that she failed to establish clear evidence of error, OWCP properly denied a
merit review of her claim by its June 25, 2010 decision.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Nancy Marcano, supra note 12.

20

20 C.F.R. § 10.607(b); see D.G., 59 ECAB 455 (2008).

5

